Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, 9, 10 recites the limitation "the download request". There is insufficient antecedent basis for this limitation in the claim. The dependent claims are rejected similarly claims 11-20.
Claim 12 the term “the updated three-dimensional environment map” is unclear how that corresponds to the preceding updates being done as the terms do not explicitly match up throughout the claim. 
As to Claims 13-15 and 18-19, claims 13, 15, and 19 uses the word “similar contents” is not defined in such a way to understand the meet and bounds of the claims. 
As to claim 16, is if “in the environmental data with similar contents included in the same data set” is a criterion or is it the lead in to how the comparisons are done. Is that phrase the first item of the list or an item of the previous includes that further includes? 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of acquiring data and sending data. The performance limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “detecting devices” and “aerial vehicles”.  That is, other than those recitations nothing in the claim element precludes the step from practically being performed in the mind. For example,  the claim encompasses a user performing, in the mind, acquiring and sending data. The mere nominal recitation of “detecting devices” and “aerial vehicles” the does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.

With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an “detecting devices” that performs customary data collection steps. While the UAV is just an environment for the claims to operate within. The limitations are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. It is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 

With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception in an environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Examiner recommends a controlling step where the vehicle is controlled not just being configured to generate a flight control. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by US 2015/0094883 A1.
As to claim 7 and included method claim 1, Peeters discloses an aerial vehicle comprising [Peeters: Fig. 5]: 
a memory storing a software program [Peeters: #512]; and 
a flight controller configured to execute the software program to [Peeters: 0078]: 
acquire, by detecting devices carried by the aerial vehicle, environmental data associated to a position region [Peeters: 0154]; and 
sending the environmental data to an external device [Peeters: 0154], the environmental data being configured to generate a flight control instruction for controlling an operation of another aerial vehicle while the another aerial vehicle is within the position region [Peeters: 0154 e.g., navigation, Fig. 5-6, 0145, 0126].
As to claim 2, Peeters discloses further comprising: merging the environmental data to obtain a three-dimensional environmental map; and sending the three-dimensional environmental map as flight indication data of the position region to the external device [Peeters: 0024].
As to claim 3, Peeters discloses wherein the environmental data includes at least one of position data associated to the position region, image data associated to the position region [Peeters: 0121], obstacle data within the position region, or a three-dimensional environmental map.
As to claim 4, Peeters discloses wherein: the external device is an external storage device [Peeters: 0154, Fig. 5 #512 second UAV has structure disclosed in Fig. 5]; and sending the environmental data to the external device includes uploading the environmental data to the external storage device, external storage device being configured to send the flight indication data to the second aerial vehicle upon receiving a download request from the second aerial vehicle [Peeters: Abs, 0154].
As to claim 5, Peeters discloses wherein uploading the environmental data to the external storage device includes uploading the environmental data by the one or more first aerial vehicle during flights [Peeters: 0154].
As to claim 6, Peeters discloses wherein: the external device is the second aerial vehicle [Peeters: 0154]; and sending the environmental data to the external device includes broadcasting the environmental data to the second aerial vehicle [Peeters: 0154].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters.
As to claim 8, Peeters discloses a method for processing flight data comprising: 
receiving environmental data acquired and uploaded by one or more first aerial vehicles [Peeters: 0154]; 
based on the position data included in the received environmental data, processing the environmental data in accordance with position regions to obtain flight indication data of a corresponding position region [Peeters: 0154]; and 
sending the flight indication data to a second aerial vehicle [Peeters: 0154, Fig. 5] 
Peeters does not explicitly disclose the second aerial vehicle making a request. However, Peeters does disclose the data transmitting. A person of ordinary skill at the time of filing would have modified the sending step of Peeters to include a requesting the data as obvious to try because there is a limited set of ways to acquire the data (request or transmit without a request) it merely uses a known device in a known way with predictable results for the benefit of reducing transmission to only when requested. 
As to claim 9, Peeters discloses wherein sending the flight indication data to the second aerial vehicle includes: in response to receiving a download request for requesting to download flight instruction data, searching the flight indication data of a corresponding position region according to position information included in the download request [Peeters: 0092 discloses the use of mapping, 0154 discloses the second vehicle]; and sending the flight indication data to the second aerial vehicle [Peeters: 0154].
As to claim 11, Peeters discloses wherein processing the environmental data in accordance with position regions includes: updating a three-dimensional environmental map of the corresponding position region according to the position data included in the received environmental data [Peeters: 0092]; and using the updated three-dimensional environmental map as the flight indication data of the corresponding position region [Peeters: 0092 discloses the use of mapping, 0154 discloses the second vehicle].
As to claim 12, Peeters discloses wherein updating the three-dimensional environmental map of the corresponding position region includes: determining a receiving time of the received environmental data; determining a latest update time of a map content of a region corresponding to the position data of the received environmental data in the three-dimensional environmental map; in response to the receiving time being later than the latest update time, updating a map of the corresponding position region in the three-dimensional environmental map according to the received environmental data; and taking the updated three-dimensional environmental map as the flight indication data [Peeters: 0092].
As to claim 13, Peeters discloses wherein processing the environmental data in accordance with position regions includes storing environmental data with similar contents in a same data set [Peeters: 0092 e.g., updates the data].
As to claim 14, Peeters discloses wherein processing the environmental data in accordance with position regions further includes performing storage management on various data sets according to a preset storage management rule [Peeters: 0092].
As to claim 15, Peeters discloses wherein the storage management rule is set based on at least one of a receiving time of the environmental data [Peeters: 0092 updating inherently is based on time, a previous data and updating to a more up to date data], an image quality of image data in the environmental data, or a difference between image contents in the environmental data with similar contents.
As to claim 16, Peeters discloses updating map data using SLAM. It is inherent to do SLAM based updating that the orientation and position of the vehicle or the image captured must be known. Peeters states that any navigation methods or mapping methods may be used, but is silent as to how those inherent inputs are determined. It would be obvious to try updating a map using similarity to a position from a limited set of (similarity to position, absolute position, relative location of image landmark). It would also been obvious to try updating a map using similarity of view based on angle from a limited list (Absolut angle/compass, relative angle from a previous point, similarity of view based on angle) It would have been obvious to one of ordinary skill in the art at the time of filing to modify the map updating using SLAM of Peeters to include positional ranges and angle ranges to determine if the update can happen because it uses a known device in a predictable way for the benefit of allowing the update of the right location.
As to claim 17, Peeters discloses wherein the storage management rule includes: in the environmental data with similar contents included in the same data set, a similarity between images of any two image data reaches a preset similarity threshold [Peeters: 0092].
As to claim 18, Peeters discloses wherein processing the environmental data in accordance with position regions includes: selecting desired environmental data from various data sets of the environmental data in accordance with a preset selection rule; and processing various desired environmental data in accordance with position regions according to position data included in the various desired environmental data, to obtain the flight indication data of the corresponding position region [Peeters: 0092 e.g., updating process].
As to claim 19, Peeters discloses wherein the selection rule is set based on at least one of a receiving time of the environmental data [Peeters: 0092 updating inherently is based on time, a previous data and updating to a more up to date data], an image quality of image data in the environmental data, or a difference between image contents in the environmental data with similar contents.
As to claim 20, Peeters discloses wherein the environmental data includes at least one of position data associated to the position region, image data associated to the position region [Peeters: 0092], or obstacle data within the position region.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Lilly US 2016/0055685 A1.
As to claim 10, Peeters discloses the transmission of the flight indication data to a second aerial vehicle, but does not explicitly disclose encapsulating the data.  Lilly discloses encapsulating the flight indication data [Lilly: 0028]. It would have been obvious to one of ordinary skill in the art to modify the transmission of the flight indication data of Peeters to include encapsulation as disclosed in Lilly as it merely uses a known device in a known way with predictable results for the benefit of data protection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9169030 B2 a system for performing an aerial display. The system includes a plurality of UAVs each including a propulsion device and a display payload, and the system includes a ground station system with a processor executing a fleet manager module and memory storing a different flight plan and a set of display controls for the UAVs. Then, wherein, during a display time period, the UAVs concurrently execute the flight plans through operation of the propulsion devices and operate the display payloads based on the display controls. The display payloads each include a lighting assembly and a light controller. The output light is one of a two or more colored light streams, and each of the display payloads further may include a light diffuser with the output light being directed onto a surface of the light diffuser. The light diffuser may include a light diffusing screen extending about the lighting assembly.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665